DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a continuation of U.S. patent application Ser. No. 14/953,672, filed Nov. 30, 2015, which is a continuation of U.S. patent application Ser. No. 13/295,644, filed Nov. 14, 2011, now U.S. Pat. No. 9,201,696, issued Dec. 1, 2015, which is related to U.S. Provisional Application No. 61/421,989, filed Dec. 10, 2010.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

With respect to claims 11-15, since the metes and bounds of "computer-readable medium” does not positively limit the invention to non-transitory media, the "computer-readable medium " is thus interpreted to include a transitory type medium; as such the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore the claim(s) is/are not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not combination of substances and therefor not a composition of matter.  

Allowable Subject Matter
Claims 2-6 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 7-11 and 15-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin (Pub. No.: US 20090193121 A1 ) in view of Hu et al. (Patent No.: US 8290995 B1) and further in view of Lumelsky et al. (Pub. No.: US 6463454 B1).
As to claim 1, Shin teaches employing, by one or more processors of an application server of a plurality of application servers, a value to represent a utilization level of each of a plurality of resources of the application server by associating a value of a plurality of values with each resource of the plurality of resources (paragraph [0061], “For example, in one embodiment the queue depth in at least one critical resource queue may be monitored”);
facilitating, by the one or more processors, throttling of service requests directed to the application server that involve a resource of the plurality of resources that is under pressure by maintaining a deferred queue of a plurality of deferred queues for each  of the plurality of values (paragraphs [0063]-[0064], “wait Queue” teaches deferred queue , and [0018]);
responsive to receiving, by the one or more processors, a service request directed to the application server, adding directly or indirectly, the service request to a queue of a plurality of queues maintained in front of the application server (paragraph [0016]); and
servicing, by the one or more processors, service requests from the plurality of queues (paragraph [0016]).
Shin does not explicitly teach utilizing traffic light metaphor and processing requests based on priority.
However, in the same field of endeavor (requests processing) Hu teaches responsive to receiving, by the one or more processors, a service request directed to the application server, adding directly or indirectly, based on a priority associated with the service request, the service request to a queue of a plurality of queues maintained in front of the application server (abstract and fig. 5); and
servicing, by the one or more processors, service requests from the plurality of queues in accordance with a priority associated with each of the plurality of queues (abstract).
Based on Shin in view of Hu, it would have obvious to a person of ordinary skill in the art at the time of the invention was made to incorporate processing requests based on priority 
Shin in view of Hu does not teach utilizing traffic light metaphor.
However, in the same field of endeavor (resource management) Lumelsky teaches employing, by one or more processors of an application server of a plurality of application servers, a traffic light metaphor to represent a utilization level of each of a plurality of resources of the application server by associating a traffic light of a plurality of traffic lights with each resource of the plurality of resources (col. 21, lines 1-10);
maintaining, by the one or more processors, a mapping that associates a particular service request directed to the application server with a set of affected traffic lights of the plurality of traffic lights (col. 21, lines 1-10, “…allows the controller to compare the relative utilization of different servers to processing future placement queries..”, i.e. processing the request based on the traffic light, which teaches the mapping);
facilitating, by the one or more processors, throttling of service requests directed to the application server that involve a resource of the plurality of resources that is under pressure by maintaining a deferred queue of a plurality of deferred queues for each traffic light of the plurality of traffic lights (fig. 19, 57-67, “pending PLACE messages” teaches deferred queue).
Based on Shin in view of Hu and further in view of Lumelsky, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to incorporate utilizing traffic light metaphor (taught by Lumelsky) with processing requests based 
As to claim 7, Hu further teaches wherein said adding directly or indirectly, based on a priority associated with the service request, the service request to a queue of a plurality of queues maintained in front of the application server comprises adding an object associated with the service request to the queue (col. 9, lines 22-36). The limitations of claim 7 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.
As to claim 8, Hu further teaches wherein the object encapsulates metadata of the service request (col. 9, lines 22-36). The limitations of claim 8 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.
As to claim 9, Hu further teaches wherein the object encapsulates metadata of the service request (col. 9, lines 37-50). The limitations of claim 9 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.
As to claim 10, Lumelsky further teaches wherein the plurality of resources include a connection pool, virtual machine memory, input/output (I/O) bandwidth, and processors (col. 1, lines 34-46). The limitations of claim 10 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.


As to claims 11 and 15, the claims are substantially similar to claims 1 and 7, respectively. Please refer to each respective claim above.
As to claim 16, the claim limitations are substantially similar to claim 1. Please refer to claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        7/2/2021